

Exhibit 10.3


Execution Version






ASSET PURCHASE AGREEMENT


dated as of November 3, 2016


by and between


QUADRANT 4 SYSTEM CORPORATION, AS PURCHASER
AND
GREAT PARENTS ACADEMY, LLC, AS SELLER
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of November 3, 2016,
by and between Quadrant 4 System Corporation, a Illinois corporation (the
“Purchaser”) and Great Parents Academy, LLC, a Georgia limited liability company
(the “Seller”).
WHEREAS, the Seller is engaged in the business of providing an educational
technology tool to optimize individual student learning environments (the
“Business”); and
WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from the Seller, the Business, and in connection therewith the
Purchaser is willing to assume from the Seller all of the Assumed Liabilities
(as hereinafter defined), all upon the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Seller
and the Purchaser hereby agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
1.1          Definitions.  When used in this Agreement, the following terms
shall have the respective meanings set forth below.
“Action” has the meaning set forth in Section 4.9.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.
“Agreement” has the meaning set forth in the preamble hereto.
“Ancillary Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, the Royalty Agreement, the Brice Subscription Agreement and the other
agreements, instruments and documents delivered at the Closing.
“Assigned Contracts” has the meaning set forth in Section 2.1(d).
“Assignment and Assumption Agreement” has the meaning set forth in
Section 3.2(b).
“Assumed Liabilities” has the meaning set forth in Section 2.3.
“Bill of Sale” has the meaning set forth in Section 3.2(a).
“Books and Records” means books of account, general, financial, warranty and
shipping records, invoices, supplier lists, customer lists, correspondence,
engineering, maintenance, operating and production records, advertising and
promotional materials and credit records of customers, in each case Related to
the Business.

--------------------------------------------------------------------------------



“Brice Subscription Agreement” has the meaning set forth in Section 3.2(d).
“Business” has the meaning set forth in the recitals hereto.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in Atlanta, Georgia are authorized or required by Law to close.
“Business Employee” means any individual employed by the Seller primarily in
connection with the Business.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Consideration” has the meaning set forth in Section 2.5.
“Contract” means any legally binding agreement, contract, commitment or
arrangement Related to the Business.
“Current Representations” has the meaning set forth in Section 8.15.
“Designated Person” has the meaning set forth in Section 8.15.
“Exchange Act” has the meaning set forth in Section 5.6(a).
“Excluded Assets” has the meaning set forth in Section 2.2.
“Excluded Contracts” has the meaning set forth in Section 2.2(b).
“Financial Statements” has the meaning set forth in Section 4.3.
“GAAP” means United States generally accepted accounting principles.
“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, official or other regulatory, administrative
or judicial authority thereof.
“In-Bound Licenses” has the meaning set forth in Section 4.7(d).
“Indebtedness” means any indebtedness for borrowed money and any obligations
evidenced by bonds, debentures, notes or other similar instruments; provided,
however, Indebtedness shall not include any indebtedness for capital leases
which are Assigned Contracts.
“Intellectual Property” means all of the following anywhere in the world and all
legal
2

--------------------------------------------------------------------------------



right, title or interest in the following arising under Law:  (a) patents and
applications for patents and all related reissues, reexaminations, divisions,
renewals, extensions, provisionals, continuations and continuations in part;
(b) copyright registrations and applications, copyrightable works and all other
corresponding rights; (c) trade dress and trade names, logos, Internet addresses
and domain names, trademarks and service marks and related registrations and
applications, including any intent to use applications, supplemental
registrations and any renewals or extensions, all other indicia of commercial
source or origin and all goodwill associated with any of the foregoing;
(d) inventions (whether patentable or unpatentable and whether or not reduced to
practice), know how, technology, technical data, trade secrets, confidential
business information, manufacturing and production processes and techniques,
marketing and business data, advertising and promotional materials, and other
proprietary information; (e) computer software (including source and object
code), firmware, development tools, algorithms, files, records, technical
drawings and related documentation, data and manuals; and (f) databases and data
collections.
“Law” means any law, statute, ordinance, rule or regulation of any Governmental
Entity.
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, matured or unmatured or determined or determinable.
“Licensed Intellectual Property” means any Intellectual Property owned by any
Person other than the Seller and that is used by and Related to the Business.
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or other encumbrance in respect of such property or
asset.
“Material Adverse Effect” means a material adverse effect on the Business, taken
as a whole; provided, however, that none of the following, either alone or in
combination, shall constitute or be considered in determining whether there has
been a Material Adverse Effect:  (a) any change affecting general national,
international or regional political, economic, financial or capital market
conditions, including changes in interest or exchange rates; (b) any change
generally affecting the industries in which the Business operates; (c) any
change in Law or GAAP, or any interpretation thereof; (d) acts of war, sabotage
or terrorism, or any escalation or worsening thereof; (e) any change relating to
or arising from the execution of this Agreement or the Ancillary Agreements or
the announcement of the transactions contemplated hereby or thereby; (f) any
breach by the Purchaser of any provision of this Agreement or any Ancillary
Agreement; (g) any action contemplated or permitted by this Agreement or taken
at the request of the Purchaser; and (h) any failure of the Business to meet any
projections, forecasts or revenue or earnings predictions.
“Material Contracts” has the meaning set forth in Section 4.8(b).
“Order” means any order, award, injunction, judgment, decree, ruling or verdict
or other decision issued, promulgated or entered by or with any Governmental
Entity of competent jurisdiction.
“Owned Intellectual Property” means all Intellectual Property owned by the
Seller and
3

--------------------------------------------------------------------------------



Related to the Business.
“Permit” means any permit, authorization, approval, consent, license or
franchise of or from any Governmental Entity or pursuant to any Law.
“Permitted Liens” means (a) Liens for Taxes and other governmental charges and
assessments which are not yet due and payable, are being contested in good faith
or that may hereafter be paid without material penalty, (b) workers’, carriers’
and mechanics’ or other like Liens incurred in the ordinary course of the
Business, (c) zoning, building and land use Laws, ordinances, orders, decrees,
restrictions and conditions imposed by any Governmental Entity,  (d) Liens or
title imperfections that are immaterial in character, amount and extent and
which do not materially detract from the value or materially interfere with the
present or proposed use of the properties they affect, and (e) the matters set
forth on Section 1.1(b) of the Seller Disclosure Schedule.
“Person” means any individual, corporation, limited liability company,
partnership, association, joint stock company, trust, estate, joint venture,
unincorporated entity, governmental entity or any other entity of any kind.
“Post-Closing Tax Period” has the meaning set forth in Section 6.2(b).
“Pre-Closing Tax Period” has the meaning set forth in Section 6.2(b).
“Purchased Assets” has the meaning set forth in Section 2.1.
“Purchaser” has the meaning set forth in the preamble hereto.
“Purchaser Disclosure Schedule” has the meaning set forth in the preamble to
Article V.
“Purchaser SEC Documents” has the meaning set forth in Section 5.6(a).
“Purchaser’s Knowledge” means, with respect to any fact or matter, the current
actual knowledge of Nandu Thonadvadi and Dhru Desai.
“Related to the Business” means used, held for use or acquired or developed for
use, primarily in the Business or otherwise primarily relating to, or primarily
arising out of, the operation or conduct of the Business.
“Royalty Agreement” has the meaning set forth in Section 3.2(c).
“SEC” means the Securities and Exchange Commission.
“Seller” has the meaning set forth in the preamble hereto.
“Seller Disclosure Schedule” has the meaning set forth in the preamble to
Article IV.
“Seller’s Knowledge” means, with respect to any fact or matter, the current
actual knowledge of Kevin Brice.
4

--------------------------------------------------------------------------------



“Shares” has the meaning set forth in Section 2.5.
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Taxes” means any and all federal, state, local, or foreign net or gross income,
gross receipts, net proceeds, sales, use, ad valorem, value added, franchise,
bank shares, withholding, payroll, employment, excise, property, transfer, real
property transfer, deed, stamp, recording, documentary, registration, stock,
alternative or add-on minimum, environmental, profits, windfall profits,
transaction, license, lease, service, service use, occupation, severance,
energy, unemployment, social security, workers’ compensation, capital, premium
and other taxes, together with interest or penalties.
“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to any Tax.
“Transferred Employee” has the meaning set forth in Section 6.1(a).
“$” means United States dollars.
1.2          Construction.  For the purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires: 
(a) words using the singular or plural number also include the plural or
singular number, respectively, and the use of any gender herein shall be deemed
to include the other genders; (b) references herein to “Articles,” “Sections,”
“subsections” and other subdivisions, and to exhibits, schedules, annexes and
other attachments, without reference to a document are to the specified
Articles, Sections, subsections and other subdivisions of, and exhibits,
schedules, annexes and other attachments to, this Agreement; (c) a reference to
a subsection or other subdivision without further reference to a Section is a
reference to such subsection or subdivision as contained in the same Section in
which the reference appears; (d) the words “herein,” “hereof,” “hereunder,”
“hereby” and other words of similar import refer to this Agreement as a whole
and not to any particular provision; (e) the words “include,” “includes” and
“including” are deemed to be followed by the phrase “without limitation”; and
(f) all accounting terms used and not expressly defined herein have the
respective meanings given to them under GAAP.
ARTICLE II

PURCHASE AND SALE
2.1          Purchase and Sale of the Purchased Assets.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Seller shall
sell, assign, transfer, convey and deliver to the Purchaser, and the Purchaser
shall purchase, acquire and accept from the Seller, the entire right, title and
interest of the Seller, to the extent assignable, in, to and under all of the
assets, properties and rights of every kind and description, real, personal and
mixed, tangible and intangible, wherever situated, that are Related to the
Business, other than the Excluded Assets (collectively, the “Purchased Assets”),
including:
5

--------------------------------------------------------------------------------



(a)          all raw materials, work-in-process, finished goods, supplies, spare
parts and other inventories;
(b)          all machinery, fixtures, furniture, supplies, accessories,
materials, equipment, parts, molds, office equipment, computers, telephones and
other items of tangible personal property;
(c)          all Owned Intellectual Property;
(d)          except as provided in Section 2.2(b), all Contracts, including the
Contracts set forth in Section 4.8(a) of the Seller Disclosure Schedule and
Section 4.7(d) of the Seller Disclosure Schedule (collectively, the “Assigned
Contracts”);
(e)          all material Permits which are necessary for the Seller to conduct
the Business as currently conducted or for the ownership and use of the assets
owned or used by the Seller in the conduct of the Business to the extent
transferable;
(f)          all Books and Records to the extent permitted by applicable Law;
(g)          all claims, causes of action, choses in action, rights of recovery
and rights under all warranties, representations and guarantees made by
suppliers of products, materials or equipment, or components thereof;
(h)          all accounts receivable;
(i)          all prepaid expenses;
(j)          cash and cash equivalents; and
(k)          all goodwill of the Business as a going concern.
2.2          Excluded Assets.  Notwithstanding anything to the contrary
contained herein, the Purchased Assets do not include, no Seller nor any
Affiliate thereof is selling, assigning, transferring, conveying or delivering,
and neither the Purchaser nor any Affiliate of the Purchaser is purchasing,
acquiring or accepting from the Seller, any of the following assets, properties
or rights (collectively, the “Excluded Assets”):
(a)          bank accounts;
(b)          all Contracts listed on Section 2.2(b) of the Seller Disclosure
Schedule (the “Excluded Contracts”);
(c)          the corporate seals, minute books, stock books, Tax Returns, books
of account or other records having to do with the corporate organization of the
Seller;
(d)          insurance policies and all rights and benefits thereunder;
(e)          the membership interests of, or other equity interest in, the
Seller;
6

--------------------------------------------------------------------------------



(f)          the rights which accrue or will accrue to the Seller under this
Agreement and the Ancillary Agreements;
(g)          any assets, properties and rights not Related to the Business;
(h)          refunds of Taxes and tax loss carry-forwards related to periods
prior to the Closing Date; and
(i)          the assets, properties and rights set forth on Section 2.2(i) of
the Seller Disclosure Schedule.
2.3          Assumed Liabilities.  Upon the terms and subject to the conditions
of this Agreement, at the Closing the Purchaser shall assume, and from and after
the Closing the Purchaser shall pay, discharge or perform when due, the
following Liabilities (collectively, the “Assumed Liabilities”):
(a)          any trade account payable reflected in the June 30, 2016 balance
sheet of the Seller that remains unpaid at the Closing Date, including the
Liabilities set forth on Section 2.3(a) of the Seller Disclosure Schedule;
(b)          any trade account payable incurred in the ordinary course of
business by the Seller between June 30, 2016 and the Closing Date that remains
unpaid at the Closing Date, including the Liabilities set forth on Section
2.3(b) of the Seller Disclosure Schedule;
(c)          the Liabilities set forth in Section 6.1(c); and
(d)          all Liabilities in respect of the Assigned Contracts (except
relating to a breach of any such Assigned Contracts by Seller prior to the
Closing).
Notwithstanding the foregoing, in no event will Purchaser assume Assumed
Liabilities set forth in clauses (a), (b) and (c) above in excess of Twenty
Thousand Dollars ($20,000.00).
2.4          Excluded Liabilities.  Purchaser and its Affiliates will not assume
any Liabilities of the Seller other than the Assumed Liabilities, including:
(a)          all Liabilities for Taxes relating to the Business or the Purchased
Assets for any tax period or portion thereof ending on or before the Closing
Date;
(b)          all Indebtedness of the Business; and
(c)          all Liabilities arising out of or related to the Excluded Contracts
or other Excluded Assets.
2.5          Consideration.  The consideration to be given by the Purchaser to
the Seller for the Purchased Assets (the “Consideration”) shall be:
(i) 2,645,237 shares of common stock of the Purchaser to be issued and delivered
to the Seller (the “Shares”), (ii) Purchaser’s entering into the Royalty
Agreement with the Seller and the periodic payments and performance of the
7

--------------------------------------------------------------------------------



other obligations thereunder by Purchaser, and (iii) the assumption by Purchaser
of the Assumed Liabilities.
2.6          Allocation of Consideration.  The parties hereto shall allocate the
Consideration for the Purchased Assets to the various categories of Purchased
Assets in accordance with Section 2.6 of the Seller Disclosure Schedule.  The
party hereto (a) shall execute and file all Tax Returns in a manner consistent
with the allocation determined pursuant to this Section 2.6 and (b) shall not
take any position before any Governmental Entity or in any judicial proceeding
that is inconsistent with such allocation.  The Seller and the Purchaser shall
each timely file a Form 8594 with the IRS in accordance with the requirements of
Section 1060 of the Code.
ARTICLE III

CLOSING
3.1          Closing Date.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place remotely via the exchange or
facsimile or scanned final instruments and executed signature pages at such time
and date as is agreed to by the Purchaser and the Seller.  The date on which the
Closing occurs is referred to herein as the “Closing Date,” and the Closing will
be deemed effective as of 12:01 a.m. Eastern Daylight Time on the Closing Date.
3.2          Deliveries by the Seller at the Closing.  At the Closing, the
Seller shall deliver to the Purchaser the following:
(a)          a Bill of Sale (the “Bill of Sale”), duly executed by the Seller,
in the form attached hereto as Exhibit A;
(b)          an Assignment and Assumption Agreement (the “Assignment and
Assumption Agreement”), duly executed by the Seller, in the form attached hereto
as Exhibit B; and
(c)          a Royalty Agreement (the “Royalty Agreement”), duly executed by the
Seller, in the form attached hereto as Exhibit C;
(d)          a Subscription Agreement (collectively, the “Brice Subscription
Agreement”), duly executed by Kevin Brice, in the form attached hereto as
Exhibit D;
(e)          a certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of the Seller certifying (i) that attached thereto are true
and complete copies of all resolutions adopted by the Seller authorizing the
execution, delivery and performance of this Agreement and the other Ancillary
Documents to which the Seller is a party and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby and (ii) as to the names and
signatures of the officers of the Seller authorized to sign this Agreement, the
Ancillary Documents and the other documents to be delivered by the Seller
hereunder and thereunder; and
8

--------------------------------------------------------------------------------



(f)          such other documents or instruments as the Purchaser reasonably
requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.
3.3          Deliveries by the Purchaser at the Closing.  At the Closing, the
Purchaser shall deliver the following:
(a)          to the Seller, the Assignment and Assumption Agreement, duly
executed by the Purchaser;
(b)          to the Seller, the Royalty Agreement, duly executed by the
Purchaser;
(c)          to Kevin Brice, the Brice Subscription Agreement, duly executed by
the Purchaser;
(d)          to the Seller, a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Purchaser certifying (i) that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of the Purchaser authorizing the execution, delivery and performance
of this Agreement and the other Ancillary Documents to which the Purchaser is a
party and the consummation of the transactions contemplated hereby and thereby,
and that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby and
thereby and (ii) as to the names and signatures of the officers of the Purchaser
authorized to sign this Agreement, the Ancillary Documents and the other
documents to be delivered by the Purchaser hereunder and thereunder;
(e)          payment of Seller’s legal fees and expenses incurred in connection
with transactions contemplated hereby, which shall not exceed Forty Thousand
Dollars ($40,000); and
(f)          to the Seller, such other documents or instruments as the Seller
reasonably requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER
Seller represents and warrants to the Purchaser, that, except as set forth in
the disclosure schedule delivered at the Closing by the Seller to the Purchaser
(the “Seller Disclosure Schedule”), each statement contained in this Article IV
is true and correct as of the Closing:
4.1          Organization.  The Seller is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Georgia, has all requisite power to own, lease and operate its properties and to
carry on its business as now being conducted, and is licensed or qualified to do
business in each jurisdiction in which the ownership of the Purchased Assets or
the operation of the Business as currently conducted makes such licensing or
qualification necessary.
9

--------------------------------------------------------------------------------



4.2          Authority and Enforceability.  The Seller has the requisite power
and authority to enter into this Agreement and each Ancillary Agreement to which
it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery by the Seller of this Agreement and each
Ancillary Agreement to which it is a party, and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary limited liability company action on the part of the Seller.  This
Agreement has been, and upon execution of the Ancillary Agreements will be, duly
executed and delivered by the Seller and, assuming the due authorization,
execution and delivery hereof and thereof by the Purchaser, this Agreement
constitutes, and upon execution the Ancillary Agreements will constitute, legal,
valid and binding obligations of the Seller, enforceable against the Seller in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency and similar Laws and for the availability of
injunctive relief and other equitable remedies.
4.3          Financial Statements.  Set forth in Section 4.3 of the Seller
Disclosure Schedule are (i) the unaudited balance sheet of the Business as of
December 31, 2015 and the related statement of income for the fiscal year ended
on such date, and (ii) the unaudited balance sheet of the Business as of June
30, 2016 and the related statement of income for the six-month fiscal period
ended on such date (collectively, the “Financial Statements”).  The Financial
Statements have been prepared consistent with the Seller’s past practice and, on
such basis, fairly present in all material respects the financial position of
the Business as of the indicated dates and the results of operations of the
Business for the specified periods subject to, in the case of Financial
Statements referred to in the immediately preceding clause (ii), year‑end
adjustments and the absence of notes.
4.4          Taxes.  With respect to Taxes, all material Tax Returns Related to
the Business required to have been filed by or with respect to the Seller have
been filed, and all Taxes Related to the Business shown as due on such Tax
Returns have been paid.  The Seller has withheld and paid all material Taxes
Related to the Business required to have been withheld by the Seller and in
connection with amounts paid or owing to any third party.
4.5          Compliance with Laws.  Since January 1, 2016, the business of
Seller has been conducted in all material respects in accordance with all
applicable Laws, except for any such failure to be in compliance that would not
have a Material Adverse Effect. The Seller has not received any written notice
of any violation of Law.  All Permits required by the Seller for the operation
of its businesses as currently conducted have been obtained and are in full
force and effect and are being complied with in all material respects.
4.6          Title to Personal Properties.  Except as set forth in Section 4.6
of the Seller Disclosure Schedule, the Seller has good title to all personal
property and assets comprising Purchased Assets it purports to own, free and
clear of all Liens except for Permitted Liens.
4.7          Intellectual Property.
(a)          Section 4.7(a) of the Seller Disclosure Schedule sets forth all
Owned Intellectual Property that is registered or subject to an application for
registration with respect to
10

--------------------------------------------------------------------------------



the Seller (including, where applicable, the relevant jurisdiction, the
application or registration number, the filing date and the current owner) or
that is otherwise material to the Business.
(b)          Except as set forth on Section 4.7(b) of the Seller Disclosure
Schedule, Seller is not a party to any material license held by third parties
that permit such third parties to use Owned Intellectual Property of the Seller.
(c)          To Seller’s Knowledge, and except as set forth in Section 4.7(c) of
the Seller Disclosure Schedule, no Person has infringed or violated any Owned
Intellectual Property of the Seller.
(d)          All material Licensed Intellectual Property of the Seller
(excluding licenses granted to the Seller to use retail-available off-the-shelf
software) used in connection with the Purchased Assets (“In-Bound Licenses”) are
valid, subsisting and binding and, to the Seller’s Knowledge, no party thereto
is in breach or other violation of any such In-Bound License.  Section 4.7(d) of
the Seller Disclosure Schedule sets forth a list of all material In-Bound
Licenses with respect to the Seller.
(e)          To the Seller’s Knowledge, the Seller’s use of the Owned
Intellectual Property has not infringed upon or otherwise violated the
Intellectual Property rights of any third party.
4.8          Contracts.
(a)          Section 4.8(a) of the Seller Disclosure Schedule sets forth all
Contracts to which the Seller is party to, or bound by, in each case Related to
the Business.
(b)          Except as disclosed in Section 4.8(b) of the Seller Disclosure
Schedule, each Contract listed in Section 4.8(a) of the Seller Disclosure
Schedule (collectively, the “Material Contracts”) is a valid and binding on the
Seller and, to the Seller’s Knowledge, is valid and binding on the other party
or parties thereto in all material respects in accordance with its terms.  The
Seller is not in default in the performance, observance or fulfillment of any
obligation, covenant, condition or other term contained in any Material Contract
except as would not have a Material Adverse Effect.
4.9          Litigation.  Except as set forth on Section 4.9 of the Seller
Disclosure Schedule, there is no action, suit, proceeding, claim, arbitration or
litigation (each, an “Action”), in each case Related to the Business, pending
or, to the Seller’s Knowledge, threatened in writing against the Seller, which
would reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, there is, and during the past one (1) year there has been, no Legal
Proceeding pending or, to the Seller’s Knowledge, threatened, against the Seller
or any of its assets at law, in equity or otherwise, in, before, or by, any
Governmental Authority. There are no material judgments or outstanding orders,
writs, investigations, injunctions, decrees, stipulations or awards against the
Seller or any of its assets.
4.10          Insurance.  There are no pending material claims related to the
Business under any material insurance policy or fidelity bond which covers the
Business and the Seller with
11

--------------------------------------------------------------------------------



respect to the Business as to which coverage has been questioned, denied or
disputed by the insurer or in respect of which the insurer has reserved its
rights.
4.11          Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller.
4.12          Absence of a Material Adverse Effect.  Except as disclosed on
Section 4.12 of the Seller Disclosure Schedule, since January 1, 2016, no event
has occurred that has had a Material Adverse Effect and the Seller has not
materially increased the compensation or benefits payable or to become payable
by the Seller to any officer or other Person in a senior management position
outside the ordinary course of business.
4.13          Investment Representations
(a)          The Seller is acquiring the Shares for investment for the Seller’s
own account and not with the view to, or for resale in connection with, any
distribution thereof.  The Seller understands that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act that depends upon, among other things, the bona fide nature of
the investment intent as expressed herein.
(b)          The Seller acknowledges that the Shares must be held indefinitely
unless (i) subsequently registered under the Securities Act or (ii) an exemption
from such registration is available.
4.14          Disclaimer of Warranties.  The Business, including the Purchased
Assets, is being sold on an “as is”, “where is” basis as of the Closing and in
its condition as of Closing with “all faults” and, except as set forth in this
Article IV, neither the Seller nor any of its officers, managers, directors,
employees or representatives make or have made any other representation or
warranty, express or implied, at Law or in equity, in respect of the Business or
any of the Purchased Assets, including with respect to (a) merchantability or
fitness for any particular purpose, (b) the operation of the Business by the
Purchaser after the Closing in any manner other than as used and operated by the
Seller or (c) the probable success or profitability of the Business after the
Closing and except as set forth in this Article IV, no statement made by the
Seller or contained in any materials or presentation provided by the Seller
shall be deemed a representation or warranty hereunder or otherwise or deemed to
be relied upon by Purchaser in executing, delivering and performing this
Agreement and the transactions contemplated hereby.
ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser represents and warrants to the Seller that, except as set forth in
the disclosure schedule dated and delivered at the Closing by the Purchaser to
the Seller (the “Purchaser Disclosure Schedule”), each statement contained in
this Article V is true and correct as of the Closing.
12

--------------------------------------------------------------------------------



5.1          Organization.  The Purchaser is a corporation duly organized,
validly existing and in good standing under the Laws the State of Illinois and
has the requisite corporate power to own, lease and operate its properties and
to carry on its business as now being conducted, and is duly qualified to do
business.
5.2          Authority and Enforceability.  The Purchaser has the requisite
power and authority to enter into this Agreement and the Ancillary Agreements to
which it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the Ancillary
Agreements to which the Purchaser is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Purchaser.  This Agreement has
been, and upon execution the Ancillary Agreements will be, duly executed and
delivered by the Purchaser and, assuming the due authorization, execution and
delivery hereof and thereof by the Seller, this Agreement constitutes, and upon
execution the Ancillary Agreements will constitute, legal, valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency and similar Laws and for the availability of injunctive
relief and other equitable remedies.
5.3          Noncontravention.  Assuming all consents, approvals, authorizations
and other actions described in Section 5.3 of the Purchaser Disclosure Schedule
have been obtained, the execution, delivery and performance of this Agreement
and the Ancillary Agreements by the Purchaser do not and will not (a) conflict
with the certificate of incorporation, bylaws or other constitutive or governing
documents of the Purchaser, (b) violate any Law or any Order of any Governmental
Entity applicable to the Purchaser, (c) result in any breach of, constitute a
default under or give to any Person any rights of termination, acceleration or
cancellation of, any Contract to which the Purchaser is a party, (d) result in
the creation or imposition of any Lien of any nature whatsoever upon any assets
or property of the Purchaser or (e) require any consent, approval, authorization
or other action by, or filing with or notification to, any Governmental
Authority or any other Person in connection therewith.
5.4          Litigation.  Except as set forth on Section 5.4 of the Purchaser
Disclosure Schedule, there is no Action pending or, to the knowledge of the
Purchaser, threatened against the Purchaser that (a) challenges or seeks to
enjoin, alter or materially delay the consummation of the transactions
contemplated by this Agreement, or (b) would reasonably be expected to have a
material adverse effect on the Purchaser or the Purchaser’s ability to
consummate the transactions contemplated hereby and by the Ancillary
Agreements.  Except as set forth in the Purchaser SEC Documents, as of the date
hereof, there is, and during the past one (1) year there has been, no Legal
Proceeding pending or, to the Purchaser’s Knowledge, threatened, against the
Purchaser or any of its assets at law, in equity or otherwise, in, before, or
by, any Governmental Authority. There are no material judgments or outstanding
orders, writs, investigations, injunctions, decrees, stipulations or awards
against the Purchaser or any of its assets.
5.5          Brokers.  Except as set forth in Section 5.5 of the Purchaser
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.
13

--------------------------------------------------------------------------------



5.6          SEC Filings.
(a)          Except as set forth on Section 5.6(a) of the Purchaser Disclosure
Schedule,  since January 1, 2013 the Purchaser has filed and furnished in a
timely manner all filings, reports, schedules, forms, prospectuses and
registration, proxy and other statements, in each case, required to be filed or
furnished by it with or to the SEC (collectively, and in each case including all
schedules thereto and documents incorporated by reference therein, the
“Purchaser SEC Documents”).  Except as set forth on Section 5.6(a) of the
Purchaser Disclosure Schedule, since January 1, 2013, as of their respective
effective dates (in the case of Purchaser SEC Documents that are registration
statements filed pursuant to the requirements of the Securities Act) and as of
the respective dates of the last amendment filed with the SEC (in the case of
all other Purchaser SEC Documents), the Purchaser SEC Documents complied in all
material respects with the requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder, each as in effect
on the applicable date referred to above, applicable to such Purchaser SEC
Documents, and none of the Purchaser SEC Documents as of such respective dates
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
(b)          Each of the audited consolidated balance sheets, consolidated
statements of operations, consolidated statements of changes in stockholders’
equity and consolidated statements of cash flows of the Purchaser and its
consolidated subsidiaries included in or incorporated by reference into the
Purchaser SEC Documents (including any related notes and schedules): (i) have
been prepared in accordance with GAAP applied on a consistent basis during the
periods involved; and (ii) present fairly, in all material respects, the
consolidated financial position of the Purchaser and its consolidated
subsidiaries as at the dates thereof and the consolidated statements of
operations, changes in stockholders’ equity and cash flows of the Purchaser and
its consolidated subsidiaries for the periods then ended.
(c)          The Purchaser does not have any material liabilities of a type
required under GAAP to be reflected or reserved against except for liabilities
reflected or reserved against on the Purchaser’s consolidated unaudited balance
sheet as of June 30, 2016 (or the notes thereto) and not heretofore paid or
discharged.
5.7          Capitalization.
(a)          Immediately prior to the Closing, the authorized capital stock of
the Purchaser consists of 200,000,000 shares of common stock, $0.01 par value
per share, of which 106,991,504 shares of common stock are issued and
outstanding, all of which are validly issued, fully paid and nonassessable
including Warrants to purchase 20,327,287 shares of common stock of the
Purchaser.
(b)          Section 5.7(b) of the Purchase Disclosure Schedule sets forth the
capitalization of the Company immediately following the Closing including the
number of shares of the following: (i) issued and outstanding common stock;
(ii) granted stock options; (iii) shares of common stock reserved for future
award grants under any equity incentive plan; (iv) warrants
14

--------------------------------------------------------------------------------



or stock purchase rights, if any, including the number of shares of common stock
exercisable thereunder after giving effect to the Closing.  Except as set forth
in Section 5.7(b) of the Purchase Disclosure Schedule, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal or similar rights) or agreements, orally or in writing, to
purchase or acquire from the Company any shares of common stock of Purchaser, or
any securities convertible into or exchangeable for shares of common stock of
Purchaser. The issuance of the Shares (i) does not violate or conflict with the
Company’s articles of incorporation, bylaws or any agreement to which the
Company is a party and (ii) will not result in any anti-dilution adjustment to
any of the Company’s outstanding securities.
(c)          The Shares to be issued pursuant to this Agreement will, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable.
(d)          Except as set forth in Section 5.7(d) of the Purchaser Disclosure
Schedule, there are no outstanding contractual obligations of Purchaser to
repurchase, redeem or otherwise acquire any capital stock of or other equity
interests in the Purchaser.
5.8          Compliance with Laws.  Except as set forth in the Purchaser SEC
Documents, since January 1, 2016, the business of the Purchaser has been
conducted in all material respects in accordance with all applicable Laws,
except for any such failure to be in compliance that would not have a Material
Adverse Effect.  The Purchaser has not received any written notice of any
violation of Law.  All Permits required by the Purchaser for the operation of
its businesses as currently conducted have been obtained and are in full force
and effect and are being complied with in all material respects.
ARTICLE VI

COVENANTS
6.1          Employees.
(a)          The Purchaser shall offer employment to commence effective upon the
Closing to each Business Employee (whether salaried or hourly, and full-time or
part-time), whether or not actively employed on the Closing (e.g., including
employees on vacation and leave of absence, including maternity, family, sick,
military or disability leave):  (i) at the same or higher wage rates or base
salary and bonus levels; (ii) at a location no greater than 20 miles from the
Business Employee’s location of employment with the Seller; and (iii) with
employee benefits that are, in the aggregate, no less favorable than the
employee benefits offered to other similarly-situated employees of Purchaser in
effect immediately prior to the date hereof.  With respect to each Business
Employee who accepts the Purchaser’s offer of employment (a “Transferred
Employee”), the Purchaser shall credit periods of service prior to the Closing
for purposes of determining vacation eligibility after the Closing.
(b)          Without limiting the scope of Section 6.1(a), the Purchaser shall
cause each Transferred Employee (and his or her eligible dependents) to be
covered following the Closing by the Purchaser’s group health plan.  The Seller
shall remain responsible for all claims incurred by Transferred Employees prior
to the Closing under the Seller’s group health plans and
15

--------------------------------------------------------------------------------



the Purchaser shall be responsible for all claims incurred on and after the
Closing under its group health plans.  For purposes of clarity, a claim shall be
considered incurred when the treatment for a given condition is provided, and
not when the condition arose.
(c)          To the extent possible under applicable Law, the Purchaser shall
assume all Liabilities of the Seller with respect to any accrued but unused
vacation time that any Transferred Employee is eligible to take pursuant to the
vacation policy of the Seller applicable to such Transferred Employee
immediately prior to the Closing.  Without limiting the foregoing, the Purchaser
shall allow such Transferred Employee to use any such assumed, accrued vacation
(in addition to any vacation accrued pursuant to vacation policies established
by the Purchaser), and shall pay any Transferred Employee the value of any
unused vacation upon his termination of employment.
(d)          The provisions of this Section 6.1 are solely for the benefit of
the respective parties to this Agreement and nothing in this Section 6.1,
express or implied, shall confer upon any Transferred Employee, or legal
representative or beneficiary thereof, any rights or remedies, including any
right to employment or continued employment for any specified period, or
compensation or benefits of any nature or kind whatsoever under this Agreement.
6.2          Taxes.
(a)          The Purchaser shall pay all federal, state and local sales,
documentary and real estate and other transfer Taxes, if any, due as a result of
the purchase, sale or transfer of the Purchased Assets in accordance herewith,
whether imposed by Law on the Seller or the Purchaser.  The Purchaser and the
Seller shall cooperate in the preparation, execution and filing of all Tax
Returns regarding any transfer taxes which become payable as a result of the
transfer of the Purchased Assets from the Seller to Purchaser pursuant to this
Agreement.
(b)          All real property Taxes, personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period that includes (but does not end on) the Closing Date shall be apportioned
between the Seller and the Purchaser as of the Closing Date based on the number
of days of such taxable period included in the period ending with and including
the Closing Date (with respect to any such taxable period, the “Pre‑Closing Tax
Period”), and the number of days of such taxable period beginning after the
Closing Date (with respect to any such taxable period, the “Post‑Closing Tax
Period”).  The Seller shall be liable for the proportionate amount of such Taxes
that is attributable to the Pre‑Closing Tax Period, and the Purchaser shall be
liable for the proportionate amount of such Taxes that is attributable to the
Post-Closing Tax Period.  If bills for such Taxes have not been issued as of the
Closing Date and if the amount of such Taxes for the period including the
Closing Date is not then known, the apportionment of such Taxes shall be made at
Closing on the basis of the prior period’s Taxes.  After Closing, upon receipt
of bills for the period including the Closing Date, adjustments to the
apportionment shall be made by the parties, so that if either party paid more
than its proper share at the Closing, the other party shall promptly reimburse
such party for the excess amount paid by them.
16

--------------------------------------------------------------------------------



(c)          The Purchaser and the Seller agree to furnish or cause to be
furnished to each other, upon request and as promptly as practicable, such
information and assistance relating to the Business, the Purchased Assets and
Assumed Liabilities (including access to books and records) as is reasonably
necessary for the filing of all Tax Returns, the making of any election relating
to Taxes, the preparation for any audit by any Taxing Authority, and the
prosecution or defense of any Action relating to any Tax.  Any expenses incurred
in furnishing such information or assistance shall be borne by the party
requesting it.
6.3          Bulk Sales Laws.  The Purchaser and the Seller hereby waive
compliance by the Purchaser and the Seller with the bulk sales Law and any other
similar Laws in any applicable jurisdiction in respect of the transactions
contemplated by this Agreement and the Ancillary Agreements.
6.4          Access to Books and Records.  Each of the Seller and the Purchaser
shall preserve until the seventh anniversary of the Closing Date all records
possessed or to be possessed by such party relating to any of the assets,
Liabilities or business of the Business prior to the Closing.  After the Closing
Date, where there is a legitimate business purpose, such party shall provide the
other party with access, upon prior reasonable written request specifying the
need therefor, during regular business hours, to (a) the officers and employees
of such party and (b) the books of account and records of such party, but, in
each case, only to the extent relating to the assets, Liabilities or business of
the Business prior to the Closing, and the other party and its representatives
shall have the right to make copies of such books and records at their sole
cost; provided, however, that the foregoing right of access shall not be
exercisable in such a manner as to interfere unreasonably with the normal
operations and business of such party.  Such records may nevertheless be
destroyed by a party if such party sends to the other party written notice of
its intent to destroy records, specifying with reasonable particularity the
contents of the records to be destroyed.  Such records may then be destroyed
after the 30th day after such notice is given unless the other party objects to
the destruction, in which case the party seeking to destroy the records shall
deliver such records to the objecting party at the objecting party’s cost.
6.5          Consents.  The Purchaser acknowledges that consents and waivers
with respect to the transactions contemplated by this Agreement and the
Ancillary Agreements may be required from parties to Contracts to which the
Seller is a party, including certain of the Contracts listed on the Seller
Disclosure Schedule, or with respect to other assets and that such consents and
waivers may not be obtained.  The Purchaser agrees that:  (a) the Seller shall
not have any liability to the Purchaser arising out of or relating to the
failure to obtain any consents or waivers that may be required in connection
with the transactions contemplated by this Agreement or the Ancillary Agreements
or because of the termination of any Contract as a result thereof; and (b) no
representation, warranty or covenant of the Seller contained herein shall be
breached or deemed breached, and no condition shall be deemed not satisfied, as
a result of (i) the failure to obtain any such consent or waiver, (ii) any such
termination or (iii) any lawsuit, action, proceeding or investigation commenced
or threatened by or on behalf of any person arising out of or relating to the
failure to obtain any such consent or any such termination.
6.6          Further Assurances.  The Purchaser and the Seller shall execute
such documents and other instruments and take such further actions as may be
reasonably required to carry out
17

--------------------------------------------------------------------------------



the provisions of this Agreement and the Ancillary Agreements and to consummate
the transactions contemplated hereby and thereby.  If requested by the Seller,
the Purchaser will provide written confirmation to the other parties to any
Assigned Contract of the Purchaser’s assumption thereof in the form required by
such Assigned Contract or otherwise reasonably requested by the Seller.
6.7          Confidentiality.  The terms and conditions of this Agreement and
any and all related negotiations are confidential and will not be disclosed to
any third party except the Purchaser’s and Seller’s counsel and agents and
representatives who need such information to carry out the terms of the
Agreement.
6.8          Steering Committee.  For the period commencing on the Closing Date
and ending on the earlier of (i) the seventh anniversary of the Closing Date or
(ii) the termination of the Royalty Agreement, the Purchaser shall maintain a
steering committee for its education division (the “Steering Committee”).  The
Steering Committee shall be comprised of two members appointed by the Purchaser
(one of which shall initially be Shekhar Iyer) and two members appointed by the
Seller.  A member of the Steering Committee may only be removed by the party
entitled to designate such member. The Steering Committee shall meet in-person
or by teleconference at least quarterly and provide recommendations on
marketing, strategy and technical matters to the members of management of the
Purchaser’s education division for consideration and implementation.
6.9          Employee Stock Issuance.  Within 15 days of the date hereof, the
Purchaser shall issue to the individuals listed below the number of shares of
the Purchaser’s Common Stock set forth opposite each such individual’s name
pursuant to subscription agreements on substantially the same form as the Brice
Subscription Agreement:
Name
Number of Shares of Common Stock
Amit Patel
71,429
Sherida Johnson
19,048
Janis Vollkommer
14,286



ARTICLE VII

CONDITIONS TO CLOSING
7.1          Conditions to Obligation of the Purchaser.  The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the satisfaction (or waiver by the Purchaser in its sole discretion)
of the following further conditions:
(a)          The representations and warranties of the Seller set forth in this
Agreement shall be true and correct at and as of the Closing Date, except (i) to
the extent that
18

--------------------------------------------------------------------------------



such representations and warranties refer specifically to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date, (ii) for changes contemplated by this Agreement, or
(iii) for circumstances under which the breach of the representation or warranty
would not have a Material Adverse Effect.
(b)          The Seller shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by the Seller at or prior to the Closing.
(c)          The Seller shall have delivered to the Purchaser all agreements and
other documents required to be delivered by the Seller to the Purchaser pursuant
to Section 3.2.
(d)          The Seller shall have obtained the Consents set forth on Schedule
7.1(d) of the Seller Disclosure Schedule and shall have provided evidence of
each such Consent in form and substance reasonably satisfactory to the
Purchaser.
7.2          Conditions to Obligation of the Seller.  The obligation of the
Seller to consummate the transactions contemplated by this Agreement is subject
to the satisfaction (or waiver by the Seller in its sole discretion) of the
following further conditions:
(a)          The representations and warranties of the Purchaser set forth in
this Agreement shall be true and correct at and as of the Closing Date as if
made at and as of the Closing Date, except to the extent (i) that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date, (ii) for changes contemplated by this Agreement, or (iii) for
circumstances under which the breach of the representation or warranty would not
have a Material Adverse Effect.
(b)          The Purchaser shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by the Purchaser at or prior to the Closing.
(c)          The Purchaser shall have delivered to the Seller all agreements and
other documents required to be delivered by the Purchaser to the Seller pursuant
to Section 3.3.
ARTICLE VIII

MISCELLANEOUS
8.1          Limited Survival of Representations, Warranties Covenants and
Agreements.  The representations, warranties, covenants and agreements (other
than those covenants and agreements that by their terms apply or are to be
performed in whole or in part on or after the Closing Date) contained in this
Agreement shall not survive beyond the Closing Date and shall terminate on the
Closing Date; provided, however, that the representations and warranties set
forth in Article V of this Agreement shall survive for a period of 18 months
following the Closing Date.
19

--------------------------------------------------------------------------------



8.2          Right of Set-Off. If Purchaser has a claim against Seller arising
out of or relating to this Agreement, any of the Ancillary Agreements or any of
the transactions contemplated hereby or thereby, then Seller hereby authorizes
Purchaser, without further notice to Seller, to set-off such amount as is
finally determined by a court of competent jurisdiction or as otherwise agreed
to in writing by the parties, against the Minimum Recoupment (as defined in the
Royalty Agreement).
8.3          Notices.  Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given (a) on the date established by the sender as having
been delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next Business Day, or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid.  Such communications, to be valid,
must be addressed as follows:
If to the Purchaser, to:
Nandu Thonadvadi
Quadrant 4 System Corporation
1501 Woodfield Road, Suite 205
Schaumburg, IL 60173


With a required copy to:


Nixon Peabody LLP
70 W. Madison, Suite 3500
Chicago, Illinois  60602
Attn:  Gary I. Levenstein, Esq.
Telecopier No.: (844) 562-7985


If to the Seller, to:


Great Parents Academy, LLC
3575 Piedmont Road NE
Building 15 Suite 1005
Atlanta, GA 30305


With a required copy to:


William J. Ching
Nelson Mullins Riley & Scarborough LLP
Atlantic Station
201 17th Street NW, Suite 1700
Atlanta, GA 30363


20

--------------------------------------------------------------------------------



or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
8.4          Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by any party in exercising any right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
8.5          Expenses.  Except as expressly set forth herein, each party hereto
shall bear its own costs and expenses in connection with this Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby,
including all legal, accounting, financial advisory, consulting and all other
fees and expenses of third parties, whether or not the transactions contemplated
by this Agreement are consummated.
8.6          Successors and Assigns.  This Agreement may not be assigned by any
party hereto without the prior written consent of the other parties hereto;
provided, however, that Purchaser may assign to an Affiliate without Seller’s
prior written consent in connection with an internal restructuring or
reorganization; provided, however, that Purchaser shall remain liable for the
obligations hereunder after such assignment. Notwithstanding the foregoing,
nothing herein shall prohibit the assignment of the Purchaser’s rights (but not
obligations) to any lender of the Purchaser solely to secure indebtedness of the
Purchaser owed to such lender.  Subject to the foregoing, all of the terms and
provisions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective executors, heirs, personal
representatives, successors and permitted assigns.
8.7          Governing Law.  This Agreement shall be governed by and interpreted
and enforced in accordance with the Laws of the State of Delaware, without
giving effect to any choice of Law or conflict of Laws rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware.
8.8          Consent to Jurisdiction and Service of Process.  EACH PARTY HERETO
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE STATE OF DELAWARE AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS RELATING TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE LITIGATED IN SUCH COURTS. 
EACH PARTY HERETO ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF SUCH COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
21

--------------------------------------------------------------------------------



IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PARTY AT THE ADDRESS SPECIFIED IN THIS AGREEMENT, WITH SUCH SERVICE TO
BECOME EFFECTIVE 15 CALENDAR DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF EITHER PARTY HERETO TO SERVE ANY SUCH
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
8.9          Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart to this Agreement.
8.10          No Third Party Beneficiaries.  The terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights, and this Agreement does not
confer any such rights, upon any other Person; provided, however, that Kevin
Brice shall be third-party beneficiaries of Sections 3.3(b) and 3.3(e) of this
Agreement.
8.11          Entire Agreement.  This Agreement, the Ancillary Agreements, the
schedules thereto and the other documents, instruments and agreements
specifically referred to herein or therein or delivered pursuant hereto or
thereto set forth the entire understanding of the parties hereto with respect to
the transactions contemplated hereby and thereby.  Any and all previous
agreements and understandings between or among the parties regarding the subject
matter hereof, whether written or oral, are superseded by this Agreement, except
for any confidentiality agreement entered into between the parties hereto, or
their respective designees, which shall continue in full force and effect in
accordance with its terms.
8.12          Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
8.13          Specific Performance.  Each party hereto agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by it in accordance with the terms hereof, and that each
party shall be entitled to specific performance of the terms hereof in addition
to any other remedy available at Law or in equity.
8.14          Interpretation.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and the Ancillary Agreements and,
in the event that an ambiguity or
22

--------------------------------------------------------------------------------



question of intent or interpretation arises, this Agreement and the Ancillary
Agreements shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement or any
Ancillary Agreement.  The Exhibits and Schedules identified in this Agreement
are incorporated herein by reference and made a part hereof.  Information
contained in any section or subsection of the Seller Disclosure Schedule shall
be deemed to be contained in any other section or subsection of the Seller
Disclosure Schedule if it is reasonably apparent that such information is
relevant to such other Schedule.
8.15          Legal Privilege.  The Purchaser waives and will not assert any
conflict of interest arising out of or relating to the representation, after the
Closing, of the Seller or any Affiliate thereof or any of their respective
officers, managers, directors, employees or representatives (any such Person, a
“Designated Person”) by any law firm currently representing the Seller (the
“Current Representations”).  The Purchaser will not assert any attorney-client
privilege with respect to any communication between any legal counsel and any
Designated Person occurring during the Current Representation in connection with
any dispute with the Purchaser or any Affiliate thereof, it being the intention
of the parties hereto that all such rights to such attorney-client privilege and
to control such attorney-client privilege shall be retained by such Designated
Person.
[Signature pages follow.]
 
 
23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.


PURCHASER
QUADRANT 4 SYSTEM CORPORATION


By: /s/ Nandu Thondavadi                                                  
   Name: Nandu Thondavadi
   Title:   President and Chief Executive Officer
 
 
[Asset Purchase Agreement]

--------------------------------------------------------------------------------

SELLER
GREAT PARENTS ACADEMY, LLC


By: /s/ Kevin Brice                                                          
     
   Name: Kevin Brice
   Title:   Chief Executive Officer





 
[Asset Purchase Agreement]

--------------------------------------------------------------------------------

 
Schedule 1.1(b)


Permitted Liens


None.
 
 
 
 



--------------------------------------------------------------------------------



Schedule 2.2(b)


Excluded Contracts


·
Convertible Promissory Note, dated February 17, 2016, made by Seller in favor of
BIP Early Stage Fund I, LP

·
Convertible Promissory Note, dated February 17, 2016, made by Seller in favor of
BIP Early Stage Fund I-QP, LP

·
Demand Promissory Note, made by Seller in favor of Mark Buffington, in the
principal amount of $11,100

·
Demand Promissory Note, made by Seller in favor of Mark Buffington, in the
principal amount of $140,000, and that certain Addendum to Demand Promissory
Note, dated May 11, 2015, made by Seller

·
Clever Developer Agreement, dated May 1, 2015, by and between Clever Inc. and
Seller1

·
Salesforce.com, Inc. Order Form (Quote Number Q-00207967), executed July 31,
20152

·
Any and all arrangements or agreements pertaining to employees of the Seller,
including any current employment agreements.

·
Any and all indemnification agreements entered into with managers of the Seller.

·
Any and all equity incentive agreements or arrangements of the Seller, whether
granted pursuant to that certain 2013 Equity Incentive Plan of the Seller, as
amended (the “Plan”), or otherwise, including any Unit Option Certificates
granted to employees of the Seller pursuant to the Plan.

·
Separation Agreement & General Release, dated November 3, 2016, by and between
the Seller and Kevin Brice








--------------------------------------------------------------------------------

1 Termination notice has been provided to counterparty.
2 Termination notice has been provided to counterparty.

--------------------------------------------------------------------------------



Schedule 2.2(i)


Excluded Assets, Properties, and Rights


None.
 
 
 
 
 



--------------------------------------------------------------------------------



Schedule 2.3


Assumed Liabilities


(a)




Account
 
Amount
 
Legal - Nelson Mullins (fees incurred prior to transaction)
 
$
5,260
 
Accounting - Bennett Thrasher
 
$
950
 
Total
 
$
6,210
 



(b)




Account
 
Estimated Amount
 
Google Apps
 
$
602
 
Amazon web services
 
$
210
 
Broadvoice
 
$
142
 
Backupify
 
$
64
 
New Relic
 
$
712
 
Zoho
 
$
229
 
Webex
 
$
250
 
Adobe Creative Cloud
 
$
350
 
Amex
 
$
3,000
 
Robert Plante (contractor)
 
$
500
 
Total
 
$
6,059
 




 



--------------------------------------------------------------------------------



Schedule 2.6


Allocation of Consideration




Asset Class*
 
Purchase Price Allocation
 
Class I (cash and deposits)
 
$
63,574.45
 
Class II (actively traded personal property)
   
N/A
 
Class III (accounts receivable, including costs and earnings in excess of
billings)
 
$
18,622
 
Class IV (inventory)
   
N/A
 
Class V (all assets other than Class I, II, III, IV, VI and VII, including FF&E,
buildings, land and vehicles which constitute all or part of a trade or
business)
   


N/A
 
Class VI (IRC Section 197 Intangibles other than goodwill and going concern
value)
       
Class VII (Goodwill and going concern value)
 
Entire residual amount of Consideration
 



  *per Treasury Regulation Sections 1.1060-1(c) and 1.338-6 and IRS Form 8594.



--------------------------------------------------------------------------------



Schedule 4.3


Financial Statements


See attached.
 
 
 
 

 

--------------------------------------------------------------------------------



Schedule 4.6


Title to Personal Properties


None.
 
 
 
 
 

--------------------------------------------------------------------------------



Schedule 4.7


Intellectual Property


(a)
None



(b)
The following customers have entered into oral agreements with Seller to utilize
Seller’s software applications:

·
Triumph

·
Barbara Morgan STEM Academy

·
Camino Elementary

·
Denning Elementary

·
Flat Shoals Elementary

·
Birney Elementary

·
Oak Hills Elementary

·
IT Stoddard

·
Liberty Christian School



(c)
None



(d)




·
The Seller uses music in its product demonstration video pursuant to a standard
end-use license granted by Associated Production Music LLC

·
License agreements (some of which include retail-available off-the-shelf
software) with the following entities:

o
Amazon

o
Atlassian

o
Backupify

o
Apple ID

o
Adobe Creative Cloud

o
Microsoft Skydrive

o
Vocalware

o
Dropbox

o
Spiceworks

o
ITunes

o
Microsoft

o
Comodo

o
Thawte

o
Vimeo

o
Vector Stock

o
blitz.io

o
Braintree Sandbox

o
Braintree Production

o
New Relic

o
Flickr

--------------------------------------------------------------------------------



o
Gpalearn.com

o
Gpalovemath.com

o
Envato

o
Customer.io

o
Desk.com

o
LogEntries

o
Zoho

o
Cloud Mongodb

o
GoDaddy

o
Google Service Apps

o
GreenSock

o
Cisco WebEx








--------------------------------------------------------------------------------



Schedule 4.8


Contracts


(a)




·
License Agreement, dated May 29, 2015, by and between Great Parents Academy, LLC
and Triumph Learning, LLC

·
Convertible Promissory Note, dated February 17, 2016, made by Seller in favor of
BIP Early Stage Fund I, LP

·
Convertible Promissory Note, dated February 17, 2016, made by Seller in favor of
BIP Early Stage Fund I-QP, LP

·
Indemnification agreements entered into with managers of the Seller.

·
The Plan and any and all equity incentive agreements or arrangements granted
pursuant to the Plan, including the Unit Option Certificates granted to
employees of the Seller

·
Schedule 4.7(b) is incorporated herein by reference

·
Separation Agreement & General Release, dated November 3, 2016, by and between
the Seller and Kevin Brice



(b)
None






--------------------------------------------------------------------------------



Schedule 4.9


Litigation


None.
 
 
 



--------------------------------------------------------------------------------



Schedule 4.12


Absence of Material Adverse Effect


None.
 
 
 



--------------------------------------------------------------------------------



Schedule 7.1(d)


Consents


None.









--------------------------------------------------------------------------------

Execution Version
 
BILL OF SALE
THIS BILL OF SALE, dated as of November 3, 2016 (this “Bill of Sale”), is made,
executed and delivered by QUADRANT 4 SYSTEM CORPORATION, an Illinois corporation
(the “Buyer”) and GREAT PARENTS ACADEMY, LLC, a Georgia limited liability
company (the “Seller” and together with the Buyer, the “Parties”).
Reference is made to that certain Asset Purchase Agreement, dated as of November
3, 2016 (the “Purchase Agreement”), by and between the Buyer and the Seller. 
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Purchase Agreement.
WITNESSETH:
WHEREAS, pursuant to the Purchase Agreement, on the date hereof, the Seller is
transferring the Purchased Assets to the Buyer; and
WHEREAS, the execution and delivery of this Bill of Sale are made pursuant to
the Purchase Agreement.
NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
Section 1.          Transfer.  The Seller does hereby irrevocably and
unconditionally sell, convey, assign, transfer and deliver to the Buyer (the
“Transfer”) all of the Seller’s right, title and interest in, to and under the
Purchased Assets free and clear of all liens and encumbrances other than
Permitted Liens.  The Buyer hereby accepts title to the Purchased Assets.
Section 2.          Further Assurances.  The Seller hereby agrees to take any
and all additional actions and to execute, acknowledge and deliver any and all
documents which the Buyer may reasonably request in order to effect the intent
and purposes of the Transfer and the transactions contemplated hereby.
Section 3.          Amendments.  This Bill of Sale may not be amended except by
an instrument in writing signed by the Buyer and the Seller.  By an instrument
in writing, the Buyer, on the one hand, or the Seller, on the other hand, may
waive compliance by the other with any term or provision of this Bill of Sale
that such other party was or is obligated to comply with or perform.
Section 4.          No Third Party Beneficiaries.  This Bill of Sale shall not
confer any rights or remedies upon any Person other than the Parties hereto and
their respective successors and permitted assigns, personal representatives,
heirs and estates, as the case may be.
Section 5.          JURISDICTION; SERVICE OF PROCESS.  EACH PARTY (A) CONSENTS
TO THE EXCLUSIVE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
THE STATE OF DELAWARE (AND ANY CORRESPONDING APPELLATE COURT) IN ANY PROCEEDING
ARISING OUT OF

--------------------------------------------------------------------------------



OR RELATING TO THIS BILL OF SALE, (B) WAIVES ANY VENUE OR INCONVENIENT FORUM
DEFENSE TO ANY PROCEEDING MAINTAINED IN SUCH COURTS, AND (C) EXCEPT AS OTHERWISE
PROVIDED IN THE PURCHASE AGREEMENT, AGREES NOT TO INITIATE ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS BILL OF SALE IN ANY OTHER COURT OR FORUM. 
PROCESS IN ANY SUCH PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD.
Section 6.          Governing Law.  This Bill of Sale will be governed by the
laws of the State of Delaware without giving effect to any choice or conflict of
law principles of any jurisdiction.
Section 7.          Specific Performance.  Each party acknowledges that the
other party would be damaged irreparably and would have no adequate remedy of
law if any provision of this Bill of Sale is not performed in accordance with
its specific terms or otherwise is breached.  Accordingly, each party agrees
that the other party will be entitled to an injunction to prevent any breach of
any provision of this Bill of Sale and to enforce specifically any provision of
this Bill of Sale, in addition to any other remedy to which they may be entitled
and without having to prove the inadequacy of any other remedy they may have at
law or in equity and without being required to post bond or other security.
Section 8.          Headings.  The section headings contained in this Bill of
Sale are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Bill of Sale.
Section 9.          Purchase Agreement.  This Bill of Sale is subject in all
respects to the terms and conditions of the Purchase Agreement.  To the extent
of any conflict between the terms of the Purchase Agreement and this Bill of
Sale, the Purchase Agreement shall control.  Nothing contained in this Bill of
Sale shall be deemed to supersede any of the covenants, agreements,
representations or warranties of the applicable Parties contained in the
Purchase Agreement.
Section 10.          Severability.  Any provision of this Bill of Sale that is
determined by any court of competent jurisdiction to be invalid or unenforceable
will not affect the validity or enforceability of any other provision hereof or
the invalid or unenforceable provision in any other situation or in any other
jurisdiction. Any provision of this Bill of Sale held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not
held invalid or unenforceable.
Section 11.          Counterparts; Facsimile or Electronic Signatures.  This
Bill of Sale may be executed in two counterparts (by original, facsimile or
electronic “PDF” signatures), each of which will be deemed an original but both
of which together will constitute one and the same agreement.
[Remainder of this page intentionally left blank]
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Bill of Sale as of the date
first above written.
BUYER
 
QUADRANT 4 SYSTEM CORPORATION
   
By:                                                                               
Name:
Title:
   

 
[Bill of Sale]

--------------------------------------------------------------------------------

 
SELLER
 
GREAT PARENTS ACADEMY, LLC
 
 
By:                                                                         
     
Name:
Title:
 
       

 


[Bill of Sale]
 

--------------------------------------------------------------------------------

Execution Version
 
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of November 3, 2016 (this
“Agreement”), is entered into by and between QUADRANT 4 SYSTEM CORPORATION, an
Illinois corporation (the “Buyer”) and GREAT PARENTS ACADEMY, LLC, a Georgia
limited liability company (the “Seller” and together with the Buyer, the
“Parties”).
Reference is made to that certain Asset Purchase Agreement, dated as of November
3, 2016 (the “Purchase Agreement”), by and among the Buyer and the Seller. 
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Purchase Agreement.
WITNESSETH:
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Buyer has agreed to assume the Assumed Liabilities; and
WHEREAS, the execution and delivery of this Agreement are made pursuant to the
Purchase Agreement.
NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
Section 1.          Assignment.  On and subject to the terms of the Purchase
Agreement, (a) the Seller hereby sells, assigns, grants, conveys and transfers
to Buyer all of Seller’s right, title and interest in, to and under the
Purchased Assets and (b) the Seller hereby assigns and transfers to the Buyer
the Assumed Liabilities.
Section 2.          Assumption.  On and subject to the terms of the Purchase
Agreement, in consideration of the Seller’s assignment, the Buyer hereby (a)
accepts such assignment and (b) assumes and agrees to pay, perform and
discharge, when due in accordance with the terms thereof, the Assumed
Liabilities. Buyer does not hereby and will not assume, agree to pay, perform or
discharge, however, any of those certain Liabilities as specifically enumerated
in Section 2.4 (Excluded Liabilities) of the Purchase Agreement.
Section 3.          Further Assurances.  Each of the Buyer and the Seller hereby
agrees to take any and all additional actions and to execute, acknowledge and
deliver any and all documents which any other party hereto may reasonably
request in order to effect the intent and purposes of the transactions
contemplated hereby.
Section 4.          Amendments.  This Agreement may not be amended except by an
instrument in writing signed by the Buyer and the Seller.  By an instrument in
writing, the Buyer, on the one hand, or the Seller, on the other hand, may waive
compliance by the other with any term or provision of this Agreement that such
other party was or is obligated to comply with or perform.

--------------------------------------------------------------------------------



Section 5.          No Third Party Beneficiaries.  This Agreement shall not
confer any rights or remedies upon any Person other than the Parties hereto and
their respective successors and permitted assigns, personal representatives,
heirs and estates, as the case may be.
Section 6.          JURISDICTION; SERVICE OF PROCESS.  EACH PARTY (A) CONSENTS
TO THE EXCLUSIVE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
THE STATE OF DELAWARE (AND ANY CORRESPONDING APPELLATE COURT) IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, (B) WAIVES ANY VENUE OR
INCONVENIENT FORUM DEFENSE TO ANY PROCEEDING MAINTAINED IN SUCH COURTS, AND
(C) EXCEPT AS OTHERWISE PROVIDED IN THE PURCHASE AGREEMENT, AGREES NOT TO
INITIATE ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
OTHER COURT OR FORUM.  PROCESS IN ANY SUCH PROCEEDING MAY BE SERVED ON ANY PARTY
ANYWHERE IN THE WORLD.
Section 7.          Governing Law.  This Agreement will be governed by the laws
of the State of Delaware without giving effect to any choice or conflict of law
principles of any jurisdiction.
Section 8.          Specific Performance.  Each party acknowledges that the
other party would be damaged irreparably and would have no adequate remedy of
law if any provision of this Agreement is not performed in accordance with its
specific terms or otherwise is breached.  Accordingly, each party agrees that
the other party will be entitled to an injunction to prevent any breach of any
provision of this Agreement and to enforce specifically any provision of this
Agreement, in addition to any other remedy to which they may be entitled and
without having to prove the inadequacy of any other remedy they may have at law
or in equity and without being required to post bond or other security.
Section 9.          Headings.  The section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
Section 10.          Purchase Agreement.  This Agreement is subject in all
respects to the terms and conditions of the Purchase Agreement, which is hereby
incorporated in its entirety herein by reference.  To the extent of any conflict
between the terms of the Purchase Agreement and this Agreement, the Purchase
Agreement shall control.  Nothing contained in this Agreement shall be deemed to
supersede any of the covenants, agreements, representations or warranties of the
applicable parties contained in the Purchase Agreement.
Section 11.          Severability.  Any provision of this Agreement that is
determined by any court of competent jurisdiction to be invalid or unenforceable
will not affect the validity or enforceability of any other provision hereof or
the invalid or unenforceable provision in any other situation or in any other
jurisdiction. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
-2-

--------------------------------------------------------------------------------



Section 12.          Counterparts; Facsimile or Electronic Signatures.  This
Agreement may be executed in two counterparts (by original, facsimile or
electronic “PDF” signatures), each of which will be deemed an original but both
of which together will constitute one and the same agreement.
[Remainder of this page intentionally left blank]
 
 
 
-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
BUYER
 
QUADRANT 4 SYSTEM CORPORATION
   
By:                                                                            
Name:
Title:
   

 


[Assignment and Assumption Agreement]

--------------------------------------------------------------------------------

 
SELLER
GREAT PARENTS ACADEMY, LLC
 
 
By:                                                                            
Name:
Title:
 
 
 
       


 
 
[Assignment and Assumption Agreement]
 

--------------------------------------------------------------------------------

Execution Version
 
ROYALTY AGREEMENT


This ROYALTY AGREEMENT (this “Agreement”) is made as of November 3, 2016, by and
between Great Parents Academy, LLC, a Georgia limited liability company d/b/a
GPA Learn, LLC (the “Seller”), and Quadrant 4 System Corporation, an Illinois
corporation (the “Purchaser”).  Seller and Purchaser may each be referred to
herein individually as a “Party” and together as the “Parties” as context so
requires. Terms utilized but not otherwise defined herein shall have the meaning
given to such term in the Asset Purchase Agreement (defined below).


WHEREAS, Purchaser and Seller are parties to that certain Asset Purchase
Agreement (the “Asset Purchase Agreement”), dated as of November 3, 2016, by and
between the Parties and pursuant to which Seller has agreed to sell, assign,
transfer, convey and deliver to the Purchaser, and the Purchaser has agreed to
purchase, acquire and accept from the Seller, the entire right, title and
interest of the Seller in and to the “Purchased Assets”; and


WHEREAS, in connection with the Asset Purchase Agreement and as consideration
for the Purchased Assets the Parties have agreed to enter into this Agreement,
pursuant to which Purchaser has agreed to grant the Seller a royalty in the
Software Assets (defined below), which represent a portion of the Purchased
Assets and make the periodic payments set forth herein.


NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Seller
and the Purchaser hereby agree as follows:


AGREEMENT


1.          Sale and Purchase.
1.1          Sale and Purchase.  Pursuant to the Asset Purchase Agreement, and
any Ancillary Agreements, or any of the other agreements, documents and
certificates contemplated or executed in connection therewith (all, the
“Transaction Documents”), the consummation of the transactions contemplated
hereby or thereby (the “Transactions”) Seller has granted, sold, conveyed,
assigned, transferred, and delivered unto Purchaser, and Purchaser has purchased
and accepted from Seller all right, title, and interest in the Business,
including that certain software application “LoveMath” including all source and
object code, all documentation and specifications, all media, schematics and
designs and all Intellectual Property in connection therewith (collectively,
“LoveMath” or the “Software Assets”).
2.          Royalties.
2.1          Royalty Payments.  During the Term, Purchaser hereby agrees to pay
to Seller the following “Royalty Payments”:
(a)          Royalty on Post-Closing Date Subscriptions.  Except for as provided
in Section 2.1(b) and 2.2, with respect to all Subscriptions purchased after the
Closing Date, Purchaser hereby agrees to pay Seller fifty percent (50%) of all
Top Line Sales associated therewith.

--------------------------------------------------------------------------------



(b)          Royalty on Prospective Subscriptions.  Section 2.1(a)
notwithstanding, Purchaser hereby agrees to pay Seller ninety percent (90%) of
all Top Line Sales associated with Subscriptions purchased by (i) Persons that
are or have in the past been registered as Subscribers prior to Closing Date and
(ii) Persons that purchase a Subscription prior to the end of the 2017-2018
academic year and that are currently prospective Subscribers as mutually agreed
to by Purchaser and Seller within 10 business days of the Closing Date,  a list
of which shall be attached hereto as Exhibit A, which list shall include all
schools, teachers and districts that are in the Seller’s active pipeline and all
Subscribers from resellers whose agreements were negotiated by the Seller prior
to the date hereof.
(c)          Royalty on GPA Platform Subscriptions.  Purchaser hereby agrees to
pay Seller 10% of all Top Line Sales associated with Purchaser’s utilization of
the GPA Platform in connection with Purchaser’s sales of subscriptions or
licenses for other products offered by Purchaser.
(d)          Restrictions on Subscription Fees.  Purchaser acknowledges and
agrees that Subscription Fees charged to Subscribers are calculated on a per
User per month basis (“PUPM”).  Except as provided in Section 2.2, Purchaser
hereby agrees that Purchaser will not offer or agree to a Subscription Fee for
any Subscriber of less than sixty-six cents ($0.66), after giving effect to any
rebates or discount pricing offered by Purchaser to the Subscriber PUPM;
provided, however, that in the event Purchaser determines it is necessary to
reduce the Subscription Fee for any Subscriber to less than sixty-six cents
($0.66) PUPM, Purchaser may, with the prior written consent of Seller, which
shall not be unreasonably withheld, appropriately reduce such Subscription
Fee(s).
2.2          Pilot Period.  Purchaser, in its discretion, may allow a
prospective Subscriber to participate in a pilot period during which such
Subscriber and Subscriber’s Users may be granted a Subscription, free of charge
(“Pilot Period”), provided that such Pilot Period(s) not exceed a term of five
(5) months under any circumstance.
2.3          Payment; Subscription Reports.  During the Term, and beginning on
January 5, 2017 Purchaser shall (a) pay the Royalty Payments on a quarterly
basis (provided that the measurement period for the initial payment shall be the
period commencing on the date hereof and ending December 31, 2016), with payment
being due to Seller on the fifth (5th) day of each calendar quarter, in arrears;
and (b) provide an audit report to Seller on the tenth (10th) day of each
calendar quarter which report shall specify (i) each Subscriber holding a
Subscription under Section 2.1(a) above, the Subscription Fees charged to each
Subscriber, on a PUPM basis, and the number of Users that make use of the
Subscription, (ii) each Subscriber holding a Subscription under Section 2.1(b)
above, the Subscription Fees charged to each Subscriber on a PUPM basis, and the
number of Users that make use of the Subscription, (iii) any Person to whom
Seller has sold a license or subscription to use the GPA Platform pursuant to
Section 2.1(c), regardless of the product hosted on the platform, and (iv) with
respect to any Pilot Period under Section 2.2, the prospective Subscriber who is
granted a Subscription under the Pilot Period, the number of Users who have
access during the Pilot Period and the start date and term of the Pilot Period. 
Purchaser shall pay to Seller all Royalty Payments as set forth in this Section
2.3 based upon the fees actually collected by Purchaser from its Subscribers,
Users or customers.
2.4          Audit Rights.  Purchaser shall keep and maintain complete and
accurate records and books in sufficient detail to permit an accurate
determination of the Royalty Payments payable
2

--------------------------------------------------------------------------------



hereunder to Seller and shall permit Seller and/or its third party auditors and
agents, upon reasonable prior notice, to inspect and audit those records that
are reasonably asked for, to the extent that Seller believes in good faith that
an inspection and/or audit of the records is necessary to determine whether
Purchaser is complying or has complied with its obligations under this
Agreement.
3.          Transaction Rescission Option and Procedure; Sale Transaction.
3.1          Rescission Option and Rescission Period.  In the event that (a)
Purchaser has failed to deliver to Seller the Minimum Recoupment (defined below)
prior to the conclusion of the Term or prior to Seller’s termination of this
Agreement under Section 4.2 (each, a “Rescission Event”), then at any time
during the thirty (30) days that follow the occurrence of a Rescission Event
(the “Rescission Period”), Seller shall have the option (the “Rescission
Option”), to demand that the Purchaser return the Purchased Assets to the Seller
and for Purchaser to agree to return to Seller the Purchased Assets and, to the
fullest extent possible, rescind and unwind the Transactions contemplated by the
Transaction Documents (other than those related to the Rescission Option),
including, without limitation, the return of the Shares by Seller to Purchaser
and the assumption by Seller of the Assumed Liabilities, which are effective as
of the Closing Date.
3.2          Exercise Notice and Option Closing.  At any time during the
Rescission Period, Seller may exercise the Rescission Option by giving Purchaser
written notice (the “Exercise Notice”), of Seller’s intent to exercise the
Rescission Option.  The Exercise Notice shall set forth the proposed date, time
and place for the closing of the assignment and transfer of the Purchased Assets
back to Seller (the “Option Closing”), which in no case shall occur later than
five (5) days after Purchaser receives the Exercise Notice.  At the Option
Closing (which shall be deemed to have taken place on the Closing Date), (a)
Purchaser shall surrender, assign, transfer, convey and deliver back to Seller
the Purchased Assets and the Assumed Liabilities, (b) the Transaction Documents
shall be terminated, (c) Seller shall surrender, assign, transfer, convey and
deliver back to Purchaser the Shares, and (d) all other reasonable actions shall
be taken by Purchaser and Seller to place each party in the same position it
would have been in had the Transactions contemplated by the Transaction
Documents not occurred.  If Seller does not exercise the Rescission Option
within the Rescission Period, then the Rescission Option and this Section 3
shall be null and void.
3.3          Minimum Recoupment. For purposes of this Section 3, the term
“Minimum Recoupment,” shall mean the minimum aggregate amount of Royalty
Payments that Purchaser is obligated to pay to Seller under this Agreement,
which amount shall be equal to or greater than Three Million Eight Hundred and
Fifty Thousand Dollars ($3,850,000.00).  Notwithstanding anything in this
Agreement to the contrary, all Royalty Payments made by Seller to Purchaser are
non-refundable, regardless of whether Purchaser exercises its Rescission Option
or this Agreement is otherwise terminated.
3.4          Sale of Software Assets.  In the event that Purchaser transfers all
or a portion of the Software Assets as part of an asset sale transaction, or
intra-company transfer (unless such intra-company transfer has been approved in
writing by a majority of the members of the Steering Committee) (a “Software
Asset Transfer”), then Seller shall have the right to exercise the
3

--------------------------------------------------------------------------------



Rescission Option.  If Seller does not exercise its Rescission Option, and
Purchaser has not paid to Seller the Minimum Recoupment prior to the closing of
the Software Asset Transfer, then concurrently with the closing of the Software
Asset Transfer, Seller shall receive the greater of (a) fifty-percent (50%) of
the gross purchase price paid for the Software Assets, or (b) the outstanding
balance due and owing on the Minimum Recoupment.
4.          Term and Termination.
4.1          Term.  The term of this Agreement shall commence on the Closing
Date and continue for a period of seven (7) years thereafter (the “Term”).
4.2          Termination.  If Purchaser breaches any of its obligations under
this Agreement and such breach remains uncured for a period of thirty (30) days
following Purchaser’s receipt of written notice from Seller informing Purchaser
of the nature of such breach and Purchaser’s opportunity to cure within the
allotted time, Seller may immediately terminate this Agreement without written
notice to Purchaser and exercise the Rescission Option under Section 3 above.
5.          Representations and Warranties of Seller.  All representations and
warranties provided by Seller under the Asset Purchase Agreement are
incorporated into and govern this Agreement.
6.          Representations and Warranties of Purchaser.  In addition to the
obligations set forth in Section 6.1, all representations and warranties
provided by Purchaser under the Asset Purchase Agreement are incorporated into
and govern this Agreement.
6.1          Marketing.  Purchaser shall use its best efforts to market,
promote, and sell Subscriptions for LoveMath in order to satisfy its obligations
hereunder.  LoveMath shall be marketed and sold as Purchaser’s primary PreK-5th
grade math digital curriculum product to any Person and in any situation where
one of Purchaser’s other products would have otherwise been a direct competitor
of LoveMath if LoveMath was being sold by Seller.  Purchaser may choose to make
another product the primary product for any Person or situation where LoveMath
does not meet the Person’s or situational functionality requirements.  In
situations where LoveMath is not Purchaser’s primary product in its sales
efforts, Purchaser will continue to devote the same effort and resources to the
promotion, marketing, and sales of Subscriptions that Purchaser devotes to the
promotion, marketing, and sales of any other software, software platform or
application that Purchaser owns, promotes, markets, or sells at any time during
the Term.
7.          General Matters.
7.1          Contents of Agreement.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all previous proposals, both oral and written, negotiations,
representations, commitments, writings and all other communications between the
Parties.
7.2          Amendment, Parties in Interest, Assignment, Miscellaneous.  This
Agreement may be amended, modified, or supplemented only by a written instrument
duly executed by each of the Parties.  If any provision of this Agreement shall
for any reason be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision hereof, and this Agreement shall be construed as if such invalid,
illegal, or
4

--------------------------------------------------------------------------------



unenforceable provision had never been contained herein.  This Agreement shall
be binding upon, inure to the benefit of and be enforceable by the respective
successors, and permitted assigns and transferees of the Parties.  Neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party, voluntarily or involuntarily, without the prior
written consent of the other Party, and no such assignment or transfer shall be
effective until the assignee or transferee has agreed in writing to assume and
abide by all rights and obligations set forth in this Agreement.
7.3          Counterparts.  This Agreement may be executed in two or more
counterparts (delivery of which may occur via facsimile), each of which shall be
binding as of the date first written above, and, when delivered, all of which
shall constitute one and the same instrument.  A facsimile signature or
electronically scanned copy of a signature shall constitute and shall be deemed
to be sufficient evidence of a Party’s execution of this Agreement, without
necessity of further proof.  Each such copy (or facsimile) shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.
7.4          Notices.  Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given (a) on the date established by the sender as having
been delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next Business Day, or
(d) on the fifth day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid.  Such communications, to be valid,
must be addressed as follows:
If to the Purchaser, to:
Nandu Thonadvadi
Quadrant 4 System Corporation
1501 Woodfield Road, Suite 205
Schaumburg, IL 60173


With a required copy to:


Nixon Peabody LLP
70 W. Madison, Suite 3500
Chicago, Illinois  60602
Attn:  Gary I. Levenstein, Esq.
Telecopier No.: (844) 562-7985
 
If to the Seller, to:


Great Parents Academy, LLC
3575 Piedmont Road NE
Building 15 Suite 1005
Atlanta, GA 30305

5

--------------------------------------------------------------------------------

 
With a required copy to:


William J. Ching
Nelson Mullins Riley & Scarborough LLP
Atlantic Station
201 17th Street NW, Suite 1700
Atlanta, GA 30363


or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
7.5          Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the Laws of the State of Georgia, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of Georgia or any other jurisdiction) that would cause the application
of the Laws of any jurisdiction other than the State of Georgia.
7.6          Severability.  Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
7.7          Definitions. Certain terms used in this Agreement are listed in
alphabetical order and defined or referred to below (such terms as well as any
other terms defined elsewhere in this Agreement shall be equally applicable to
both the singular and plural forms of the terms defined).
(a)          “Contract” means any written or oral contract, agreement, lease,
instrument, or other document or commitment, arrangement, undertaking, practice,
or authorization that is binding on any Person or its property under any
applicable Law.
(b)          “Subscriber” means any Person who holds a Subscription hereunder.
(c)          “Subscription” means an agreement between Subscriber and Seller or
Purchaser, as applicable, pursuant to which Subscriber is granted a license for
the use of LoveMath application and other Software Assets (including without
limitation any modifications, enhancements or derivatives of the foregoing), and
regardless of whether LoveMath and the Software Assets are licensed as
standalone products or are included as part of a bundled offering, and to grant
Subscriber’s Users the right to access and make use of the same, in exchange for
Subscriber’s payment of Subscription Fees.
(d)          “Subscription Fees” the fees that Subscriber agrees to pay to the
Purchaser in exchange for the Subscription.
6

--------------------------------------------------------------------------------

 
(e)          “Top Line Sales” means the gross sales or revenues resulting from
or arising out Subscription sales and Subscription Fees.
(f)          “User” means any natural persons to whom a Subscriber grants the
right to access and make use of the Software Assets under a Subscription.
[signature page follows]
 
 
 
 
 


7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the date first written above.

     
 
GREAT PARENTS ACADEMY, LLC
 
 
By: ___________________________________
Name:
Title:
 
 
 
 
QUADRANT 4 SYSTEM CORPORATION
 
 
By: ___________________________________
Name:
Title:
 
 

 
 
[Royalty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A
PROSPECTIVE SUBSCRIBERS


[to be attached]




 
 
 
 
 
 